Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Rejoinder
Claim 1 is allowable. Claims 15, 31, and 40, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and III, as set forth in the Office action mailed on 06/24/2021, is hereby withdrawn, and claims 15, 31, and 40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. It is noted that claim 27 (invention II) has been canceled. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Domingos Silva on 06/08/2022.
The application has been amended as follows: 

31.	(Currently Amended) A method of treatingor ameliorating a MUC-1-expressing cancer in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of a nanoparticle of claim 1, wherein the composition further comprises at least one chemotherapeutic agent,wherein the chemotherapeutic agent is within the protein nanoparticle, further wherein the composition is administered to the subject by an intrapulmonary, intrabronchial, inhalational, intranasal, intratracheal, intravenous, intramuscular, subcutaneous, topical, transdermal, oral, buccal, rectal, pleural, peritoneal, vaginal, epidural, otic, intraocular, or intrathecal route,and wherein the aptamer binds to MUC-1.

35-36.	(Canceled)

39.	(Canceled)

40.	(Currently Amended) The method of claim 31, wherein theMUC-1-expressing cancer is selected from the group consisting of colon cancer, rectum cancer, lung cancer, glioblastoma, renal cell cancer, non-small cell lung cancer, and small cell lung cancer

47.	(Currently Amended) A kit comprising:
a stealth polymer,
at least one protein covalently conjugated to at least one aptamer,
an applicator, and
an instructional material for the use of the kit, wherein the instruction material comprises
instructions for preparing a stealth polymer-coated protein nanoparticle,
wherein, in the prepared stealth polymer-coated protein nanoparticle:
the at least one protein covalently conjugated to the at least one aptamer is	beneath the stealth polymer layer,
the aptamer spans the stealth polymer layer, and
at least a fraction of the at least one aptamer is displayed on the outer surface of the protein-containing nanoparticle.

Conclusion
Claims 1-3, 7, 12, 13, 15, 17, 19, 20, 31, 40, 45, and 47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642